Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims include allowable limitations from parent application 17/112071, now US 11,083,215.
Closest prior art documents are Rose (US 2012/0255567), Buehler (US 2018/0042303), Rojo-Calderon (US 2018/0279681) and Buehler (US 2019/0059445).
Although Rose teaches a heat not burn tobacco aerosol source member having a first and second heating section with barriers at each end, Rose does not teach or suggest a first thermal barrier comprising a cylindrical porous material.
Although Buehler 2018 teaches a heat not burn tobacco aerosol source member having a first and second heating section with barrier seals at each end with a thermal barrier section there between, Buehler teaches that the thermal barrier section is hollow and therefore would not be porous or liquid impermeable.
Although Rojo-Calderon teaches a heat not burn tobacco aerosol source member having a first and second heating section with barrier seals at each end with a thermal barrier section there between that is cylindrical and porous, Rojo-Calderon does not teach or suggest that the ends of the first and second heating sections comprise liquid impermeable but vapor permeable barriers.
Although Buehler 2019 teaches a heat not burn tobacco aerosol source member having a first and second heating section with barrier seals at each end with a thermal barrier section there between, Buehler teaches that the thermal barrier section is hollow and therefore would not be porous or liquid impermeable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741